                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MISSOURI
                            SOUTHERN DIVISION


                               JUDGMENT IN A CIVIL CASE


ADAM E. BILLINGS,

             Movant,

v.                                                  Case No. 20-3064-CV-S-MDH-P

UNITED STATES OF AMERICA,

             Respondent.




 O     JURY VERDICT. This action came before the Court for a trial by jury. The issues have
       been tried and the jury has rendered its verdict.

 x     DECISION OF THE COURT. This action came for consideration before the
       Court. The issues have been considered and a decision has been rendered.

      IT IS ORDERED AND ADJUDGED: The Court denies Movant relief pursuant to § 28
      U.S.C. 2255. The Court declines to issue a certificate of appealability. This case is dismissed.




 Entered on: August 4, 2020
                                                                PAIGE WYMORE-WYNN
                                                                CLERK OF COURT



                                                                 /s/ K. Willis
                                                                 (By) Deputy Clerk




         Case 6:20-cv-03064-MDH Document 15 Filed 08/04/20 Page 1 of 1
